OPINION — AG — **** DEPARTMENT OF WILDLIFE — FILING FOR CRIMINAL ACTION IN WATER POLLUTION CASES **** THE PROVISIONS OF 82 O.S. 1970 Supp., 937 [82-937](B) ARE IN THE NATURE OF A GENERAL CRIMINAL STATUTE AND CONTAIN NO RESTRICTIONS OR LIMITATIONS AS TO WHO MAY FILE A CRIMINAL COMPLAINT TO ENFORCE THE CRIMINAL SANCTIONS PROVIDED FOR THEREIN. ACCORDINGLY, A COMPLAINT MAY BE FILED UNDER THE AUTHORITY OF 82 O.S. 1970 Supp., 937 [82-937](B) BY ANY PERSON WHO CAN LEGALLY BE A WITNESS AND WHO HAS KNOWLEDGE OR INFORMATION OF THE VIOLATION OF THE CRIMINAL PROVISIONS CONTAINED THEREIN. CITE: 82 O.S. 1970 Supp. 931-939 [82-931] — [82-939], (ODIE NANCE)